                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

IN THE MATTER OF:                              )
                                               )
SHANNON MICHAEL KRUMMA                         )          CASE NO.       19-10052
RIKKI KAY KRUMMA                               )          CHAPTER        13
                                               )
       Debtor(s)                               )



                       ORDER CONFIRMING CHAPTER 13 PLAN


       Debtor’s Chapter 13 Plan, filed on January 17, 2019, as modified on February 19, 2019 and

March 14, 2019, is hereby confirmed.

       SO ORDERED.

       Dated: April 19, 2019



                                                    /s/ Robert E. Grant
                                            ____________________________________
                                            Chief Judge, United States Bankruptcy Court
